DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-49 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation concerning the criteria for providing a control to reduce or shut off a supply of electrical power from the power source to the plurality of laser sources: the claimed output signal from the at least one photodetector is “indicating that the detected first intensity is below a first threshold”. The exemplary closest prior art found in this examination is made of record by Xu (US 2019/0033585).
Regarding claim 1, Xu teaches a wearable heads-up display (Abstract: “wearable heads-up display”; Fig. 4: wearable heads-up display (WHUD) 400), comprising: 
a power source (Fig. 1: power source 160); 
a plurality of laser sources (Fig. 1: laser diodes 110; Fig. 4: laser diodes 410); 
a lightguide having at least one optical path defined therein ([0084]: “one or more optical fiber(s) may be used to guide light signals along some of the paths”); 
at least one photodetector (Fig. 1: photodetector 131; Fig. 4: photodetector 431) positioned proximate a perimeter of the lightguide to detect a first intensity of a portion of a test light emitted from the at least one optical path (Figs. 1, 4; [0084]); and 
a laser safety circuit (Fig. 1; [0035]: “The first laser safety circuit of laser projector 100 includes a first latch (e.g., “flip-flop”) 132 communicatively coupled to photodetector 131 and a first switch 133 that is communicatively coupled to latch 132 and electrically coupled in between power source 160 and laser diodes 110. The second laser safety circuit of laser projector 100 includes a second latch 152 that is communicatively coupled to current sensor 151 and a second switch 153 that is communicatively coupled to latch 153 and electrically coupled in between power source 160 and laser diodes 110”) communicatively coupled to the power source and the at least one photodetector, the laser safety circuit to provide a control to reduce or shut off a supply of electrical power from the power source to the plurality of laser sources in response to an output signal from the at least one photodetector (Fig. 3) 
It is rendered not obvious to modify the technique of Xu to achieve the differentiating the limitation. 
In another exemplary prior art made of record by Bodiya et al. (US 2021/0063672), the laser safety issue resulting from a light guide (i.e., light guide 114) failure, which is addressed by this instant application, is tackled by including a respective light absorbing material or structure positioned proximate a perimeter of the lightguide 104 (Figs. 10-13). However, no photodetectors are used in the disclosure. That is being said, the reducing or cut-off of the power source is not trigged by a real-time signal as presented by the instant application.
Claims 2-17 are allowed because they depend on claim 1.
Each of independent claims 18, 29, 37, and 42 at least includes the allowable subject matter in claim 1 and thus is allowable.
Claims 19-28 are allowed because they depend on claim 18. 
Claims 30-36 are allowed because they depend on claim 29. 
Claims 38-41 are allowed because they depend on claim 37. 
Claims 43-49 are allowed because they depend on claim 42. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693